UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: August 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 70.77% (Cost $848,544,574) Agricultural Products 0.93% Cosan SA Industria e Comercio, Perpetual Bond (S) 8.250% 02/15/49 BB 5,750 4,945,000 Viterra, Inc., Sr Note (Canada) 8.000 04/08/13 BB+ 5,800 5,514,752 Airlines 0.62% Delta Air Lines, Inc., Sec Pass Thru Ctf Ser A (S) 6.821 08/10/22 A- 4,352 3,568,744 Northwest Airlines, Inc., Gtd Collateralized Note Ser 07-1 7.027 11/01/19 BBB+ 4,235 3,388,000 Aluminum 0.60% CII Carbon, LLC, Gtd Sr Sub Note (S) 11.125 11/15/15 CCC+ 6,890 6,786,650 Apparel Retail 0.22% Hanesbrands, Inc., Gtd Sr Note Ser B (P) 6.508 12/15/14 B 2,840 2,456,600 Auto Parts & Equipment 0.58% Allison Transmission, Inc., Gtd Sr Note (L) (S) 11.000 11/01/15 B- 5,000 4,600,000 Tenneco, Inc., Gtd Sr Sub Note 8.625 11/15/14 B 2,305 1,959,250 Automobile Manufacturers 1.31% DaimlerChrysler NA Holdings Corp., Gtd Sr Note Ser E MTN (European Union) 4.375 03/21/13 BBB 8,755 12,082,219 Volkswagon Finance Service AG, Note (European Union) 5.375 01/25/12 A- 1,840 2,711,870 Broadcasting & Cable TV 4.71% Allbritton Communications Co., Sr Sub Note 7.750 12/15/12 B+ 8,993 8,048,735 Charter Communicatons Holdings II, Gtd Sr Note (S) 10.250 10/01/13 Caa2 5,387 4,780,962 CSC Holdings, Inc., Sr Note (S) 8.500 06/15/15 BB 3,680 3,698,400 Shaw Communications, Inc., Sr Note (Canada) 6.100 11/16/12 BB+ 9,000 8,626,709 Sr Note (Canada) 5.700 03/02/17 BB+ 2,325 2,061,910 Sinclair Broadcast Group, Inc., Gtd Sr Sub Note 8.000 03/15/12 BB- 3,397 3,320,568 Sirius XM Radio, Inc., Sr Note 9.625 08/01/13 CCC 6,950 5,438,375 Time Warner Cable, Inc., Gtd Sr Note 6.750 07/01/18 BBB+ 3,770 3,806,147 XM Satellite Radio Holdings, Inc., Class A Sr Note (S) 13.000 08/01/13 CCC 13,010 11,481,325 Young Broadcasting, Inc., Gtd Sr Sub Note 10.000 03/01/11 CCC- 4,960 1,785,600 Page 1 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Casinos & Gaming 6.64% Fontainebleau Las Vegas, Note (S) 10.250 06/15/15 CCC 3,455 1,632,488 Sr Note (B) (G) 12.500 06/01/22 CCC+ 3,388 1,263,679 Great Canadian Gaming Corp., Gtd Sr Sub Note (S) 7.250 02/15/15 BB 1,250 1,178,125 Greektown Holdings LLC, Sr Note (H) (L) (S) 10.750 12/01/13 D 8,805 6,647,775 Indianapolis Downs LLC & Capital Corp., Sr Sec Note (S) 11.000 11/01/12 B 5,405 4,296,975 Isle of Capris Casinos, Inc., Gtd Sr Sub Note (L) 7.000 03/01/14 B- 2,550 1,823,250 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06/15/14 B 10,070 7,149,700 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02/15/14 B- 5,000 4,162,500 Majestic Star Casino LLC, Gtd Sr Sec Note 9.500 10/15/10 B- 3,030 1,833,150 Mandalay Resort Group, Sr Sub Note 9.375 02/15/10 B+ 3,850 3,773,000 Mashantucket Western Pequot Tribe, Bond Ser A (S) 8.500 11/15/15 BB+ 4,565 3,332,450 Mohegan Tribal Gaming Authority, Gtd Sr Sub Note 8.000 04/01/12 B 2,450 2,082,500 Sr Sub Note 7.125 08/15/14 B 5,540 4,071,900 Sr Sub Note 6.375 07/15/09 B 5,080 4,914,900 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04/01/10 B 8,165 7,940,462 Pinnacle Entertainment, Inc., Sr Sub Note (S) 7.500 06/15/15 B+ 1,800 1,395,000 Pokagon Gaming Authority, Sr Note (S) 10.375 06/15/14 B 2,329 2,427,983 Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125 12/15/10 B+ 1,275 1,255,875 Sr Note (S) 9.125 09/15/14 B+ 9,620 9,259,250 Waterford Gaming, LLC, Sr Note (S) 8.625 09/15/14 BB- 4,702 4,384,615 Coal & Consumable Fuels 0.70% Drummond Co., Inc., Sr Note (S) 7.375 02/15/16 BB- 8,890 7,845,425 Commodity Chemicals 0.30% Braskem SA, Note (S) 11.750 01/22/14 BB+ 2,800 3,381,000 Construction & Farm Machinery & Heavy Trucks 0.38% Manitowoc Co., Inc., Gtd Sr Note 7.125 11/01/13 BB 4,600 4,301,000 Consumer Finance 0.62% Ford Motor Credit Co., LLC, Sr Note 9.750 09/15/10 B- 4,800 4,181,813 SLM Corp., Sr Note Ser MTN 8.450 06/15/18 BBB- 3,025 2,773,846 Page 2 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified Banks 1.55% Banco Macro SA, Note 8.500 02/01/17 B2 2,265 1,766,700 European Investment Bank, Sr Note (New Zealand) 6.750 11/17/08 AAA 9,920 6,922,503 Sr Note (United Kingdom) 4.375 03/06/09 AAA 2,955 5,358,413 Landwirtschaftliche Rentenbank, Note (New Zealand) 6.500 09/17/09 AAA 4,960 3,432,946 Diversified Financial Services 5.32% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11/15/13 B+ 2,540 2,089,150 CIT Group, Inc., Sr Note 5.000 02/13/14 A- 1,750 1,260,089 GE Captal Australia Funding Ltd., Gtd Sr Note (Australia) 6.500 11/15/11 AAA 7,900 6,481,663 General Electric Capital Corp., Sr Bond (New Zealand) 6.625 02/04/10 AAA 19,500 13,276,712 Independencia International Ltd., Gtd Sr Bond (S) 9.875 01/31/17 B 5,000 4,787,500 Inter-American Development Bank, Sr Note Ser INTL (New Zealand) 7.250 05/24/12 AAA 16,285 11,554,306 Sr Note Ser MPLE (Canada) 4.250 12/02/12 AAA 4,770 4,608,275 Odebrecht Finance Ltd., Gtd Sr Note (S) 7.500 10/18/17 BB 3,520 3,520,000 Orascom Telecom Finance SCA, Gtd Note (S) 7.875 02/08/14 B- 1,735 1,589,607 Snoqualmie Entertainment Authority, Sr Sec Note (S) 9.125 02/01/15 B 2,865 2,098,612 Sprint Capital Corp., Gtd Sr Note 8.375 03/15/12 BB 6,225 6,271,687 TAM Capital Inc. Gtd Sr Note 7.375 04/25/17 B+ 3,135 2,445,300 Electric Utilities 1.08% Appalachian Power Co., Sr Note 5.000 06/01/17 BBB 2,305 2,103,672 Cia de Transporte de Energia Electrica en Alta, Tension Transener SA, Sr Note (S) 8.875 12/15/16 B 4,685 3,115,525 Texas Competitive Electric Holdings Co. LLC, Gtd Sr Note Ser A (S) 10.250 11/01/15 CCC 7,000 6,982,500 Electrical Components & Equipment 0.20% Dominion Resources, Inc., Sr Note 5.600 11/15/16 A- 2,305 2,258,291 Environmental & Facilities Services 0.14% Blaze Recycling & Metals, Inc., Gtd Sr Sec Note (G) (S) 10.875 07/15/12 BB 1,605 1,625,063 Foreign Banks 0.91% International Finance Corp., Sr Note (Australia) 7.500 02/28/13 AAA 6,510 5,816,968 Page 3 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Foreign Banks (continued) Landwirtsch, Rentenbank, Note (New Zealand) 6.625 05/27/10 AAA 6,500 4,486,900 Foreign Government 18.86% Austria, Republic of, Note (New Zealand) 6.000 09/26/08 AAA 4,960 3,465,862 Bonos Y Oblig Del Estado, Bond (Spain) 6.150 01/31/13 AAA 13,725 21,614,801 Bond (Spain) 5.400 07/30/11 AAA 8,520 12,862,120 Canada Housing Trust, Note (Canada) 4.800 06/15/12 AAA 2,340 2,311,968 France, Government of, Bond (European Union) 4.750 10/25/12 AAA 10,700 15,998,355 Germany, Federal Republic of, Bond (European Union) 5.000 01/04/12 AAA 8,590 12,947,632 Bond (European Union) 4.250 07/04/18 AAA 10,630 15,676,614 Irealand, Government of, Sr Bond (European Union) 4.500 10/18/18 AAA 9,095 13,284,779 Mexico, Government of, Bond 11.375 09/15/16 BBB+ 3,800 5,244,000 New South Wales Treasury Corp., Bond (Austria) 7.000 12/01/10 AAA 58,830 51,234,865 Ontario, Province of, Bond (Canada) 4.400 03/08/16 AA 9,625 9,271,020 Deb (Canada) 4.500 03/08/15 AA 8,915 8,672,856 Note (New Zealand) 6.375 10/12/10 AA 4,930 3,396,744 Note (New Zealand) 6.250 06/16/15 AA 10,600 7,130,440 Quebec, Province of, Deb (Canada) 5.250 10/01/13 A+ 13,800 13,899,165 United Kingdom, Government of, Bond (United Kingdom) 5.000 03/07/12 AAA 4,015 7,453,062 Bond (United Kingdom) 5.000 03/07/18 AAA 4,240 8,036,902 Gas Utilities 0.24% Southern Union Co., Jr Sub Note Ser A 7.200 11/01/66 BB 3,355 2,709,119 Health Care Facilities 0.52% Community Health Systems, Inc., Gtd Sr Sub Note 8.875 07/15/15 B 1,220 1,232,200 Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06/01/14 CCC+ 4,446 4,634,955 Health Care Supplies 0.12% Bausch & Lomb, Inc., Sr Note (European Union) (S) 9.875 11/01/15 B 1,295 1,330,613 Household Products 0.15% Yankee Acquisition Corp., Gtd Sr Sub Note 8.500 02/15/15 B- 2,270 1,747,900 Industrial Conglomerates 0.33% Grupo Kuo SAB de CV, Gtd Sr Note (L) (S) 9.750 10/17/17 BB- 3,675 3,675,000 Page 4 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Integrated Telecommunication Services 1.59% Axtel SAB de CV, Sr Note (S) 7.625 02/01/17 BB- 5,000 4,862,500 Cincinnati Bell, Inc., Sr Sub Note 8.375 01/15/14 B- 5,850 5,535,563 Citizens Communications Co., Sr Note (S) 7.125 03/15/19 BB 2,770 2,396,050 West Corp., Gtd Sr Sub Note 11.000 10/15/16 B- 6,580 5,148,850 Investment Banking & Brokerage 0.90% Institut Credito Oficial, Sr Note (United Kingdom) 5.000 12/07/09 AAA 4,430 8,032,877 Morgan Stanley Co., Sr Note 6.000 04/28/15 A+ 2,305 2,123,103 Leisure Facilities 0.51% AMC Entertainment, Inc., Sr Sub Note 8.000 03/01/14 CCC+ 6,390 5,766,975 Life & Health Insurance 0.19% Symetra Financial Corp., Jr Sub Bond (8.300% to 10-15-17 then variable) (S)8.300 10/15/37 BB 2,585 2,148,412 Metal & Glass Containers 1.01% BWAY Corp., Gtd Sr Sub Note 10.000 10/15/10 B- 5,775 5,746,125 OI European Group BV, Gtd Sr Note (European Union) (S) 6.875 03/31/17 BB 1,715 2,314,712 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05/15/13 BB 3,200 3,296,000 Movies & Entertainment 0.25% Marquee Holdings, Inc., Sr Disc Note Ser B 12.000 08/15/14 CCC+ 3,595 2,858,025 Multi-Line Insurance 0.40% Liberty Mutual Group, Sr Note (10.75% to 6-15-38 then variable) (S) 10.750 06/15/58 BB+ 4,910 4,468,100 Oil & Gas Equipment & Services 0.27% Allis-Chalmers Energy, Inc., Sr Note 8.500 03/01/17 B+ 3,315 3,008,362 Oil & Gas Exploration & Production 0.34% McMoRan Exploration Co., Gtd Sr Note 11.875 11/15/14 B- 2,035 2,096,050 Targa Resources Partners LP, Sr Note 8.250 07/01/16 B 1,895 1,724,450 Oil & Gas Storage & Transportation 0.98% Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07/15/16 B+ 7,135 7,135,000 Sr Note 8.750 04/15/18 B+ 1,395 1,388,025 Page 5 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Oil & Gas Storage & Transportation (continued) NGPL PipeCo LLC, Sr Note (S) 7.119 12/15/17 BBB- 2,510 2,534,186 Packaged Foods & Meats 0.65% Minerva Overseas Ltd., Gtd Note (S) 9.500 02/01/17 B 7,890 7,278,525 Paper Packaging 1.43% Graphic Packaging International, Inc., Gtd Sr Note 8.500 08/15/11 B- 2,100 2,068,500 Sr Sub Note 9.500 08/15/13 B- 5,550 5,217,000 Smurfit-Stone Container Corp., Sr Note 8.375 07/01/12 B- 7,990 7,011,225 Sr Note 8.000 03/15/17 B- 2,265 1,812,000 Paper Products 0.66% International Paper Co., Sr Note 7.950 06/15/18 BBB 2,990 3,037,957 New Page Corp., Sr Note (S) 10.000 05/01/12 B- 2,540 2,463,800 Pope & Talbot, Inc., Deb (G) (L) (X) 8.375 06/01/13 D 3,000 30,000 Sr Note (G) (L) (X) 8.375 06/01/13 D 5,250 52,500 Verso Paper Holdings LLC, Gtd Sr Note Ser B 9.125 08/01/14 B+ 1,995 1,875,300 Publishing 0.23% R.H. Donnelley Corp., Sr Note Ser A-3 8.875 01/15/16 B- 5,000 2,625,000 Real Estate Management & Development 0.05% OMEGA Healthcare Investors, Inc., REIT Gtd Sr Note 7.000 04/01/14 BB+ 600 574,500 Restaurants 0.74% Landry's Restaurants, Inc., Gtd Sr Note Ser B 9.500 12/15/14 CCC+ 8,380 8,296,200 Retail 0.18% Michaels Stores, Inc., Gtd Sr Note 10.000 11/01/14 CCC 2,705 2,028,750 Specialized Consumer Services 0.16% Independencia International Ltd., Gtd Sr Note (S) 9.875 05/15/15 B 1,775 1,749,881 Specialized Finance 1.11% CCM Merger, Inc., Note (S) 8.000 08/01/13 B- 10,835 8,722,175 HRP Myrtle Beach Operations, LLC, Note 7.383 04/01/12 B+ 4,915 3,833,700 Page 6 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Specialty Chemicals 0.32% American Pacific Corp., Gtd Sr Note 9.000 02/01/15 B+ 3,710 3,598,700 Steel 0.11% Steel Capital SA for OAO Severstal, Sec Note 9.750 07/29/13 BB 1,270 1,264,603 Systems Software 0.10% Vangent, Inc., Gtd Sr Sub Note 9.625 02/15/15 B- 1,285 1,092,250 Thrifts & Mortgage Finance 8.61% American Home Mortgage Assets, CMO-REMIC Ser 2006-6 Class XP IO Zero 12/25/46 BBB 65,832 2,633,284 American Home Mortgage Investment Trust, Mtg Pass Thru Ser 2007-1 Class GIOP IO 2.078 05/25/47 AAA 36,633 2,037,686 Banc of America Commercial Mortgage, Inc., CMO-REMIC Ser 2006-5 Class A4 5.414 09/10/47 AAA 11,640 10,658,401 Citigroup/Deutsche Bank Commercial Mortgage Trust, CMO-REMIC Ser 2005-CD1 Class A4 5.400 07/15/44 AAA 10,270 9,773,534 Countrywide Alternative Loan Trust, CMO-REMIC Ser 2005-59 Class 2X IO (P) 3.188 11/20/35 AAA 39,265 1,349,719 CMO-REMIC Ser 2006-0A8 Class X IO (P) 4.079 07/25/46 AAA 50,710 1,719,160 CMO-REMIC Ser 2006-0A10 Class XPP IO (P) 1.800 08/25/46 AAA 26,572 979,845 Crown Castle Towers LLC, CMO-REMIC Ser 2006-1A Class G (S) 6.795 11/15/36 Ba2 3,835 3,320,327 CMO-REMIC Ser 2006-1A- F 6.650 11/15/36 Ba1 3,210 2,861,993 DB Master Finance LLC, CMO-REMIC Ser 2006-1-M1 (S) 8.285 06/20/31 BB 500 381,565 Dominos Pizza Master Issuer LLC, CMO-REMIC Ser 2007-1-M1 (S) 7.629 04/25/37 BB 5,660 3,537,500 Global Tower Partners Acquisition Partners, LLC, CMO-REMIC Sub Bond Ser 2007-1A-G (S) 7.874 05/15/37 B2 1,840 1,648,741 Greenpoint Mortgage Funding Trust, CMO-REMIC Ser 2005-AR4 Class 4A2 (P) 2.832 10/25/45 AAA 6,356 2,824,540 CMO-REMIC Ser 2006-AR1 Class A2A (P) 2.842 02/25/36 AAA 3,666 1,751,495 Greenwich Capital Commercial Funding Corp., CMO-REMIC Ser 2006-GG7 Class A4 6.112 07/10/38 AAA 9,865 9,380,861 HarborView Mortgage Loan Trust, CMO-REMIC Ser 2005-8 Class 1X IO (P) 3.069 09/19/35 AAA 35,545 788,652 CMO-REMIC Ser 2006-SB1 Class A1A (P) 3.929 12/19/36 AAA 6,124 3,539,508 CMO-REMIC Ser 2007-3 Class ES (G) (S) Zero 05/19/47 BB 94,303 589,395 CMO-REMIC Ser 2007-4 Class ES (G) Zero 07/19/47 BB 95,036 623,675 CMO-REMIC Ser 2007-6 Class ES Zero 08/19/37 A- 66,138 413,363 HarborView NIM Corp., CMO-REMIC Ser 2007-3A-N1 (G) (S) 6.654 05/19/37 41 39,689 Indymac Index Mortgage Loan Trust, CMO-REMIC Ser 2005-AR18 Class 1X IO Zero 10/25/36 AAA 86,091 1,937,048 CMO-REMIC Ser 2005-AR18 Class 2X IO Zero 10/25/36 AAA 99,453 1,432,119 Lehman XS Trust, CMO-REMIC Ser 2005-5N Class 3A2 (P) 2.832 11/25/35 AAA 1,536 667,679 CMO-REMIC Ser 2006-2N Class 1A2 (P) 2.812 02/25/46 AAA 6,139 2,518,842 Luminent Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-1 Class X IO (P) 2.872 04/25/36 AAA 26,015 747,918 Page 7 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Suntrust Adjustable Rate Mortgage Loan Trust, CMO-REMIC Ser 2007-2-4A1 5.738 04/25/37 AAA 10,196 8,817,350 WAMU Mortgage Pass-Through Certificates, CMO-REMIC Ser 2005-AR13 Class B1 (P) 3.072 10/25/45 AA+ 5,204 2,591,356 CMO-REMIC Ser 2005-AR6 Class B1 (P) 3.072 04/25/45 AA+ 8,258 4,128,874 CMO-REMIC Ser 2007-0A4 Class XPPP IO Zero 04/25/47 Aaa 95,884 1,198,550 CMO-REMIC Ser 2007-0A5 Class 1XPP IO Zero 06/25/47 Aaa 219,694 2,540,215 CMO-REMIC Ser 2007-0A6 Class 1XPP IO Zero 07/25/47 Aaa 127,878 1,438,627 Wells Fargo Mortgage-Backed Securities Trust, CMO-REMIC Ser 2006-AR12-1-A1 6.025 09/25/36 Aaa 9,849 8,162,970 Tobacco 0.60% Alliance One International, Inc., Gtd Sr Note 11.000 05/15/12 B+ 6,670 6,786,725 Wireless Telecommunication Services 2.34% Centennial Communications Corp., Sr Note 10.000 01/01/13 CCC+ 6,955 7,233,200 Digicel Group Ltd., Sr Note (S) 8.875 01/15/15 Caa1 5,000 4,694,000 Grupo Iusacell SA de CV, Sr Sec Note (Mexico) (G) (S) 10.000 12/31/13 CCC 2,160 1,814,371 Rogers Cable, Inc., Sr Sec Note (Canada) 7.250 12/15/11 BBB- 6,750 6,732,836 Rural Cellular Corp., Sr Sub Note (G) (P) 8.551 11/01/12 A 3,405 3,473,100 Sr Sub Note (G) (P) 5.619 06/01/13 A- 2,430 2,478,600 Issuer Shares Value Common stocks 0.96% (Cost $14,934,768) Broadcasting & Cable TV 0.44% Sirius XM Radio, Inc. (I) 3,725,443 4,954,839 Casinos & Gaming 0.02% Fontainebleau Las Vegas (B) (I) 67,568 222,974 Communications Equipment 0.01% COLT Telecom Group SA 31,242 73,382 Integrated Telecommunication Services 0.14% Chunghwa Telecom Co. Ltd., ADR 29,195 722,284 Deutsche Telekom AG (I) 8,253 135,927 Manitoba Telecom Services, Inc. (I) 910 35,739 Versatel Telecom International NV (B) (I) 590,005 683,798 Metal & Glass Containers 0.06% Pactiv Corp. (I) 27,426 736,937 Paper Products 0.27% Smurfit-Stone Container Corp. (I) 597,299 3,016,360 Wireless Telecommunication Services 0.02% USA Mobility, Inc. (I) 25,267 284,759 Page 8 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Credit Par value Issuer, description, maturity date rating (A) Value Tranche Loans 1.68% (Cost $19,034,037) Airlines 0.68% Delta Air Lines, Inc., Tranche DAL (Fac LN410318), 04-30-14 B- 6,990 5,068,097 US Airways Group, Inc., Tranche LCC, 03-23-14 B+ B+ 2,700 1,849,500 Tranche LCC, 03-23-14 B+ 1,050 719,250 Casinos & Gaming 0.42% Great Canadian Gaming Corp., Tranche B (Fac LN318112), 02-14-14 B+ 4,876 4,692,910 Health Care Supplies 0.23% Bausch & Lomb, Inc., Tranche EU BOL(Fac LN3362716), 04-26-15 BB+ 1,134 1,605,832 IM US Holdings LLC, Tranche (Second Lien Fac),06-26-15 B+ 1,095 1,019,062 Paper Products 0.35% Abitibi-Consolidated Co. of Canada, Tranche B (Fac LN385806), 03-30-09 B+ 2,000 3,980,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. Government & agency securities 18.32% (Cost $198,700,918) U.S. Government 4.13% United States Treasury, Bond (L) 9.250% 02/15/16 AAA 8,600 11,816,263 Bond (L) 8.125 08/15/19 AAA 5,225 7,072,121 Note (L) 4.875 08/15/16 AAA 8,795 9,570,745 Note (L) 4.750 05/15/14 AAA 6,000 6,508,128 Note (L) 4.250 11/15/13 AAA 11,015 11,622,543 U.S. Government Agency 14.19% Federal Home Loan Mortgage Corp., CMO REMIC 3154-PM 5.500 05/15/34 AAA 13,002 12,807,109 CMO REMIC 3228-PL (G) 5.500 10/15/34 AAA 25,320 24,721,514 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 5.000 07/01/23 AAA 8,118 8,050,980 30 Yr Pass Thru Ctf 6.000 11/01/36 AAA 5,515 5,578,580 30 Yr Pass Thru Ctf 6.000 01/01/37 AAA 14,861 15,032,922 30 Yr Pass Thru Ctf 6.000 09/01/37 AAA 5,577 5,636,329 30 Yr Pass Thru Ctf 5.500 02/01/37 AAA 8,869 8,771,513 30 Yr Pass Thru Ctf 5.500 06/01/37 AAA 5,708 5,643,744 30 Yr Pass Thru Ctf 5.500 07/01/37 AAA 5,512 5,449,866 30 Yr Pass Thru Ctf 5.500 09/01/37 AAA 17,820 17,617,945 30 Yr Pass Thru Ctf 5.000 12/01/22 AAA 16,069 15,936,310 CMO-REMIC Ser 2006-117-PD 5.500 07/25/35 AAA 16,925 16,356,022 CMO-REMIC Ser 2006-65 TE 5.500 05/25/35 AAA 6,470 6,366,473 CMO-REMIC Ser 2006-84-MP 5.500 08/25/35 AAA 7,905 7,785,681 SBA CMBS Trust, Sub Bond Ser 2006-1A Class H (S) 7.389 11/15/36 Ba3 2,370 2,269,830 Sub Bond Ser 2006-1A Class J (S) 7.825 11/15/36 B1 2,015 1,844,434 Page 9 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Issuer Shares Value Warrants 0.00% (Cost $28,043) Broadcasting & Cable TV 0.00% Virgin Media, Inc. (I) 28,043 1,994 Excercise Expiration Number of Issuer price date contracts Value Purchased options 0.59% (Cost $10,686,642) Options - Puts & Calls 0.59% Comcast (Call) $25.00 01/18/10 7,000 1,400,000 Currency CAD (Call) 1.30 01/22/10 27,607,000 132,290 Currency CAD (Call) 1.30 01/22/10 27,607,000 132,290 Currency CAD (Call) 1.30 02/25/10 137,000,000 724,250 Currency CAD (Put) 1.30 04/01/10 27,890,000 162,722 Currency CAD (Put) 1.30 04/05/10 55,500,000 325,725 Currency EUR (Call) 1.20 02/26/09 5,520,000 178,287 Currency EUR (Put) 1.44 12/30/08 115,632,000 1,972,128 Currency JAP (Call) 100.00 12/26/08 54,000,000 355,414 US Treasury Curve (Call) 0.97 01/06/10 500,000,000 681,680 US Treasury Curve (Call) 1.01 01/12/10 500,000,000 572,075 Par value Issuer, description Value Short-term investments 9.80% (Cost $110,398,506) Joint Repurchase Agreement 3.93% Joint Repurchase Agreement with Barclays Bank PLC dated 08-29-08 at 2.02% to be repurchased at $44,257,931 on 9-2-08, collateralized by $38,693,204 U.S. Treasury Inflation Index Note, 2.50%, due 7-15-16 (valued at $45,132,960, including interest). $44,248 44,248,000 Interest Issuer rate Shares Value Cash Equivalents 5.87% John Hancock Cash Investment Trust (T) (W) 2.7293(Y) 66,151 66,150,506 Total investments (Cost $1,202,327,488) 102.12% Other assets and liabilities, net (2.12%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. ADR American Depositary Receipt IO Interest only (carries notional principal amount) MTN Medium-Term Note NIM Net Interest Margin REIT Real Estate Investment Trust Page 10 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2008 (Unaudited) SBA Small Business Administration (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) Security is fair valued in good faith under procedures established by the Board of Trustees. These securities amounted $2,170,451 or 0.19% of the Fund's net assets as of August 31, 2008. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income producing security. (L) All or a portion of this security is on loan as of August 31, 2008. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $180,952,305 or 16.06% of the net assets of the Fund as of August 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (X) Non-income-producing, issuers are in bankruptcy and are in default of interest payments. The aggregrate value of these bonds is $82,500 or 0.01% of the Fund's net assets as of August 31, 2008 (Y) Represents current yield on August 31, 2008  At August 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $1,136,231,556. Net unrealized depreciation aggregated $51,566,922, of which $27,706,010 related to appreciated investment securities and $79,272,932 related to depreciated investment securities. The Fund had the following futures contracts open on August 31, 2008: UNREALIZED OPEN CONTRACTS NUMBER OF CONTRACTS POSITION EXPIRATION DEPRECIATION U.S. 10-year Treasury Note 428 Short Dec-08 ($315,145) Written options for the period ended August 31, 2008 were as follows: NUMBER OF PREMIUMS CONTRACTS RECEIVED Outstanding, beginning of period - - Options written 64,770,000 $246,389 Options closed - - Options exercised - - Options expired (32,600,000) (126,482) Outstanding, end of period Summary of written options outstanding on August 31, 2008: NUMBER OF EXPIRATION NAME OF ISSUER CONTRACTS EXERCISE PRICE DATE VALUE Calls Australian Dollar (32,170,000) $0.95 Sep 2008 ($7,328) Page 11 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Open forward foreign currency contracts as of August 31, 2008: PRINCIPAL AMOUNT UNREALIZED COVERED BY APPRECIATION CURRENCY CONTRACT SETTLEMENT DATE (DEPRECIATION) Buys Australian Dollar $64,340,000 Sep 2008 ($5,966,229) Canadian Dollar 57,026,733 Sep 2008 (1,449,266) Sells Australian Dollar ($73,090,000) Sep 2008 $6,407,167 Canadian Dollar (182,434,260) Sep 2008 7,091,596 Euro (74,528,000) Sep 2008 6,065,044 Pound Sterling (16,512,695) Sep 2008 1,746,934 New Zealand Dollar (75,700,000) Sep 2008 3,907,893 Total Page 12 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index or of certain Exchange Traded Funds that track foreign markets in which the Fund has significant investments. If a significant market event occurs due to a change in the value of the index or of Exchange Traded Funds, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of August 31, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $11,288,838 - Level 2  Other Significant Observable Inputs 1,113,462,732 $17,600,573 Level 3  Significant Unobservable Inputs 26,063,568 - Total $1,150,815,138 $17,600,573 * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments Other Financial in Securities Instruments Balance as of May 31, 2008 $30,536,931 $- Accrued discounts/premiums 130,144 - Realized gain (loss) (965,593) - Change in unrealized appreciation (526,836) - (depreciation) Net purchases (sales) (3,836,216) - Transfers in and/or out of Level 3 725,138 - Balance as of August 31, 2008 $26,063,568 $- Investment risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission (SEC), the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Interest-rate risk Fixed-income securities are affected by changes in interest rates. When interest rates decline, the market value of the fixed-income securities generally can be expected to rise. Conversely, when interest rates rise, the market value of fixed-income securities generally can be expected to decline. The longer the duration or maturity of a fixed-income security, the more susceptible it is to interest rate risk. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co., Inc. and MS Securities Services, Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities. Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position).
